618 F.2d 623
Dennis MILHOLLIN and Michelle Milhollin, Plaintiffs-Appellees,v.FORD MOTOR CREDIT CO., a corporation, and Dee Thomason Ford,a corporation, Defendants-Appellants.Dennis MILHOLLIN and Michelle Milhollin, Plaintiffs-Cross Appellants,v.FORD MOTOR CREDIT CO., a corporation, and Dee Thomason Ford,a corporation, Defendants-Cross Appellees.Donna M. EATON, Plaintiff-Appellee,v.FORD MOTOR CREDIT CO., a corporation, Defendant-Appellant,Bud Meadows Mazda, Inc., Defendant.Darrell MESSINGER, Plaintiff-Appellee,v.FORD MOTOR CREDIT CO., a corporation, and Marv Tonkin FordSales, Inc., a corporation, Defendants-Appellants.David P. ANDRESEN, Plaintiff-Appellee,v.FORD MOTOR CREDIT CO., a corporation, and Webster-WolfardFord, Inc., a corporation, Defendants-Appellants, andThe California Loan and Finance Association, Amicus Curiae.
Nos. 76-2914, 76-3217, 77-3084, 77-3584 and 77-3569.
United States Court of Appeals, Ninth Circuit.
April 23, 1980.
ORDER

1
Before WRIGHT and GOODWIN, Circuit Judges and JAMESON,* Senior District Judge.


2
This cause is remanded to the District Court for further proceedings pursuant to the opinion of the United States Supreme Court rendered February 20, 1980, 100 S. Ct. 790, 63 L. Ed. 22.



*
 Honorable William J. Jameson, Senior U.S. District Judge, District of Montana